DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 10-27-2021. Claims 4 and 27 canceled.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-6, 10-11, 14-15, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Starnes 2020/0228898 

Regarding claim 1, Starnes teaches a display device (Figs 1-3, mobile device 100) comprising:
a display panel (panel 104);
a first sound generator (Fig 2 actuator 210, [33]) on a first surface of the display panel(panel 104, [33-34]), the first sound generator being configured to vibrate the display panel to output a first sound (First actuator 210 can vibrate at a first frequency, amplitude, and phase, [33]); and
a second sound generator (Fig 2, actuator 212) for outputting configured to output a second sound by vibration (second actuator 210 can vibrate at a second frequency, amplitude, and phase, [33]),
wherein a third sound is a sum of the first sound and the second sound (the first and second sound generators/actuators 210/212 are on the same panel 104 and if both generators generate its own signal at the same time, each of their output sounds is combined to form a combined signal).
Starnes does not disclose the frequency comprises harmonic in fig 2, however, Starnes ‘s paragraph 6 teaches the frequency of the audio response is in a range from about 300 Hz to about 800 Hz and a phase difference between the first and second signals is 180 
It would be obvious the audio response of each the first and second sound could be  range from about 1,000 Hz to about 2,000 Hz and a phase difference between the first and second signals is 180 degrees or more for the purpose of producing a well known audio response.
Harmonic is a sound wave with a frequency that is a positive integer multiple of the frequency of the original wave, known as the fundamental frequency.
Starnes teaches the first and second sound generators/actuators 210/212 vibrated and produced audio frequency. A set of continuous audio frequencies of a sound wave by definition comprise harmonic tones, and their associated fundamental tones.

https://en.wikipedia.org/wiki/Phase_(waves)#Phase_difference 
According to Wikipedia phase difference: For sinusoidal signals, when the phase difference is 180{\displaystyle \varphi (t)}° ({\displaystyle \pi }radians), one says that the phases are opposite, and that the signals are in antiphase. Then the signals have opposite signs, and destructive interference occurs.
Starnes teaches a sound pressure level of at least one of harmonic tones of the third sound is less than a sound pressure level of at least one of harmonic tones of the first sound 
(Starnes teaches in paragraph 6, a phase difference between the first and second signal is 180 degrees or more, and the signals are destructive interference occurs, when the first and second sound signals are destructive interference occurs and the harmonic tone of the third sound level/sum will be reduced),
Starnes teaches wherein a sound pressure level of a fundamental tone of the third sound is greater than a sound pressure level of a fundamental tone of the first sound 
(starnes’s paragraph [37] teaches two actuators 210 and 212 signals are generated in phase with each other and the output, which is the third sound is double the amplitude. Therefore, the sound pressure level of the third sound/sum including the fundamental tone is greater than a fundamental tone of the first sound.)
Regarding claim 2, Starnes teaches the display device of claim 1, wherein a difference between a phase of at least one of the harmonic tones of the first sound and a phase of at least one of harmonic tones of the second sound is less than -90° and more than 90° (paragraph 6 teaches audio response can have a phase difference between the first and second signals is 180 degrees or more because 180 degrees is more than 90 degree.)
Regarding claim 3, Starnes teaches the display device of claim 2, wherein the sound pressure level of at least one harmonic tone of the first sound is different from the sound pressure level of at least one harmonic tone of the second sound 
(as per claim 1 rejection, the audio response of each the first and second sound could be range from about 1,000 Hz to about 2,000 Hz and a phase difference between the first and second sound signals is 180 degrees or more for the purpose of producing a well known audio response.)
 (Harmonic is a sound wave with a frequency that is a positive integer multiple of the frequency of the original wave, known as the fundamental frequency. Starnes teaches the first and second sound generators/actuators 210/212 vibrated and produced audio frequency. Audio frequency comprises harmonic tone, which is fundamental tone. 
Starnes’s paragraph 33 further teaches electronic control module 220 controls the operation of actuators 210 and 212 independently from one another.  Because the actuators are independently controllable, each actuator can vibrate in response to a different control signal having variable properties e.g., frequency, amplitude, or phase. For example, actuator 210/first sound can vibrate at a first frequency while actuator 212/second sound can vibrate a second, different frequency).
Regarding claim 5, Starnes teaches the display device of claim 1, wherein a difference between a phase of the fundamental tone of the first sound and a phase of the fundamental tone of the second sound is in a range from -90° to 90°(paragraph 6 teaches audio response can have a phase difference between the first and second signals is 180 degrees or more because 180 degrees is more than 90 degree.)
Regarding claim 6, Starnes teaches the display device of claim 5, wherein the sound pressure level of the fundamental tone of the first sound is different from the sound pressure level of the fundamental tone of the second sound.

(Harmonic is a sound wave with a frequency that is a positive integer multiple of the frequency of the original wave, known as the fundamental frequency. Starnes teaches the first and second sound generators/actuators 210/212 vibrated and produced audio frequency. Audio frequency comprises fundamental tone, which is fundamental tone. 
Starnes’s paragraph 33 further teaches electronic control module 220 controls the operation of actuators 210 and 212 independently from one another.  Because the actuators are independently controllable, each actuator can vibrate in response to a different control signal having variable properties e.g., frequency, amplitude, or phase. For example, actuator 210/first sound can vibrate at a first frequency while actuator 212/second sound can vibrate a second, different frequency).
Regarding claim 10, Starnes teaches the display device (Figs 1-3, mobile device 100) comprising:
a display panel (panel 104)
a first sound generator (Fig 2 actuator 210, [33]) on a first surface of the display panel (panel 104, [33-34]), the first sound generator being configured to vibrate the display panel to output a first sound (First actuator 210 can vibrate at a first frequency, amplitude, and phase, [33]); and
a second sound generator (Fig 2, actuator 212) for outputting a second sound by vibration (second actuator 210 can vibrate at a second frequency, amplitude, and phase, [33]),
wherein a third sound is a sum of the first sound and the second sound (the first and second sound generators/actuators 210/212 are on the same panel 104 and if both generators generate its own signal at the same time, each of their output sounds is combined to form a combined/sum signal), and
Starnes does not disclose the frequency comprises harmonic in fig 2, however, Starnes ‘s paragraph 6 teaches the frequency of the audio response is in a range from about 300 Hz to about 800 Hz and a phase difference between the first and second signals is 180 
It would be obvious the audio response of each the first and second sound could be  range from about 1,000 Hz to about 2,000 Hz and a phase difference between the first and second signals is 180 degrees or more for the purpose of producing a well known audio response.
Harmonic is a sound wave with a frequency that is a positive integer multiple of the frequency of the original wave, known as the fundamental frequency.
Starnes teaches the first and second sound generators/actuators 210/212 vibrated and produced audio frequency. A set of continuous audio frequencies of a sound wave by definition comprise harmonic tones, and their associated fundamental tones.
https://en.wikipedia.org/wiki/Phase_(waves)#Phase_difference
According to Wikipedia phase difference: For sinusoidal signals, when the phase difference is 180{\displaystyle \varphi (t)}° ({\displaystyle \pi }radians), one says that the phases are opposite, and that the signals are in antiphase. Then the signals have opposite signs, and destructive interference occurs.
Starnes teaches a sound pressure level of at least one of harmonic tones of the third sound is less than a sound pressure level of at least one of harmonic tones of the first sound;
(Starnes teaches in paragraph 6, a phase difference between the first and second signal is 180 degrees or more, and the signals are destructive interference occurs, when the first and second sound signals are destructive interference occurs and the harmonic tone of the third sound level/sum will be reduced),
Starnes teaches wherein a sound pressure level of a fundamental tone of the third sound is greater than a sound pressure level of a fundamental tone of the first sound 
(starnes’s paragraph [37] teaches two actuators 210 and 212 signals are generated in phase with each other and the output, which is the third sound is double the amplitude. Therefore, the sound pressure level of the third sound/sum including the fundamental tone is greater than a fundamental tone of the first sound.)

Regarding claim 11, Starnes teaches the display device of claim 10, wherein a difference between a phase of the first harmonic tone of the first sound and a phase of the first harmonic tone of the second sound is in a range from -90° to 90°(paragraph 6 teaches audio response can have a phase difference between the first and second signals is 180 degrees or more because 180 degrees is more than 90 degree.)
Regarding claim 14, Starnes teaches the display device of claim 1, wherein each of the first sound generator (Fig 2, 210 is piezoelectric actuator, [1, 7, 51]) and the second sound generator (212 is piezoelectric actuator, [1, 7, 51]) is a piezoelectric element.
 Regarding claim 15, Starnes teaches the display device of claim 14, wherein the second sound generator (Figs 2-3 second actuator 212) is on the first surface of the display panel (panel 140, [30]), and is configured to vibrate the display panel to output the second sound (Paragraph 31 teaches mobile device 100 produces audio output. The audio output is generated using the panel audio loudspeaker that creates sound by causing the flat panel display to vibrate.  Panel 104 is coupled to actuators. The actuators are movable components arranged to provide force to a panel 104, causing the panel to vibrate).
	Regarding claim 24. Starnes teaches a sound providing method of a display device (Fig 2, panel 104), comprising:
shifting a phase (paragraph 37 discloses an electronic control module 220 can phase shift the driving signal of either actuator) of a fundamental tone of a first sound in a first sound mode to generate a fundamental tone of a second sound (the rejection of claim 1 recited harmonic tone and fundamental tone of the first and second sound).
Starnes embodiment in paragraph 37 discloses shifting a phase of the first and the second sound, where the first and second sound each comprises a harmonic and a fundamental tone, as per claim 1 rejection. The first mode is “paragraph 37 discloses “if at a certain frequency, actuators 210 and 212 are in phase with each other but out of phase with panel 104, electronic control module 220 can phase-shift the driving signal of either actuator such that the actuators are out of phase with each other but in phase with the panel”. Where the phase shifted first sound is generated at the same frequency as in the first sound signal because the phase shift does not change the frequency, and when the first of either actuator is phase shifted, that is the first mode. When the second of either actuator is phase shifted, that is the second mode

The teaching of paragraph 6 about the first and second sound frequency are apply to the embodiment of fig 2 for the same reasons as per claim 1 rejection, where paragraph 5 additionally teaches that the first and second sound have the same frequency. Since the first and second sound have the same frequency/fundamental/harmonic tones, the phase shifted first sound will generate the same frequency/fundamental/harmonic tones as the second sound.
	Starnes discloses:
	shifting a phase of at least one harmonic tone of the first sound in the first sound
mode to generate at least one harmonic tone of the second sound (in the same manner as cited above regarding frequency/fundamental/harmonic tones)
	outputting first sound data (first actuator 210 can vibrate at a first frequency, amplitude, and phase, see paragraph [33]) comprising information about the fundamental tone of the first sound (first frequency, amplitude, and phase, see paragraph [33]) and the at least one harmonic tone of the first sound in the first sound mode (the first mode is in the same manners as cited above in the claim rejections and in paragraph 37), and 
	outputting second sound data (second actuator 212 can vibrate at a second frequency, amplitude, and phase, see paragraph [33]) comprising information about the fundamental tone of the second sound (second frequency, amplitude, and phase, see paragraph [33]) and 
	the at least one harmonic tone of the second sound in the first sound mode (in the same manner as cited above as cited above in the claim rejections and in paragraph 37)
	generating first sound signals according to the first sound data and outputting the
first sound signals to a first sound generator (first actuator 210 can vibrate at a first frequency, amplitude, and phase, [33]); and
	generating second sound signals according to the second sound data and outputting the second sound signals to a second sound generator (second actuator 210 can vibrate at a second frequency, amplitude, and phase, [33]),
	wherein a third sound is a sum of the first sound and the second sound (the first and second sound generators/actuators 210/212 are on the same panel 104 and if both 
a sound pressure level of at least one of harmonic tones of the third sound is less than a sound pressure level of at least one of harmonic tones of the first sound 
(Starnes teaches in paragraph 6, a phase difference between the first and second signal is 180 degrees or more, and the signals are destructive interference occurs, when the first and second sound signals are destructive interference occurs and the harmonic tone of the third sound level/sum will be reduced),
Regarding claim 25, Starnes teaches the method of claim 24, further comprising:
shifting a phase of any one harmonic tone of the second sound, having the same frequency as the fundamental tone of the first sound, in a second sound mode
 (The teaching of paragraph 6 about the first and second sound frequency are apply to the embodiment of fig 2 for the same reasons as per claim 1 rejection, where paragraph 5 additionally teaches that the first and second sound have the same frequency. Since the first and second sound have the same frequency/fundamental/harmonic tones, the phase shifted first sound will generate the same frequency/fundamental/harmonic tones as the second sound) and
outputting second sound data comprising information about the fundamental tone of the second sound (as per the claim 24 rejection) and
 the any one phase-shifted harmonic tone of the second sound in the second sound mode (the second sound mode as defined in claim 24 rejection).
Regarding claim 26, Starnes teaches the method of claim 24, further comprising:
shifting a phase of any one harmonic tone of the second sound, having the same frequency as the fundamental tone of the first sound, in a second sound mode 
(The teaching of paragraph 6 about the first and second sound frequency are apply to the embodiment of fig 2 for the same reasons as per claim 1 rejection, where paragraph 5 additionally teaches that the first and second sound have the same frequency. Since the first and second sound have the same frequency/fundamental/harmonic tones, the phase shifted first sound will generate the same frequency/fundamental/harmonic tones as the second sound) and

(The teaching of paragraph 6 about the first and second sound frequency are apply to the embodiment of fig 2 for the same reasons as per claim 1 rejection, where paragraph 5 additionally teaches that the first and second sound have the same frequency. Since the first and second sound have the same frequency/fundamental/harmonic tones, the phase shifted first sound will generate the same frequency/fundamental/harmonic tones as the second sound); and
outputting second sound data comprising information about the fundamental tone of the second sound (as per the claim 24 rejection),
the any one phase-shifted harmonic tone of the second sound, and the another harmonic tone of the second sound in the second mode (the second sound mode as defined in claim 24 rejection).

Allowable Subject Matter
7.	Claims 7-9, 12-13 16-21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 object because the prior art fails to teach “wherein the sound pressure level of a first harmonic tone of the third sound is less than the sound pressure level of a first harmonic tone of the first sound, and the sound pressure level of a second harmonic tone of the third sound is less than the sound pressure level of a second harmonic tone of the first sound.”
	It would not have been obvious to a person of ordinary skill in the art to implement the third harmonic tone and fundamental tone
	Claim 16 object because the prior art fails to teach “a bracket on the first surface of the display panel, wherein the second sound generator is on a second surface of the bracket, facing the first surface of the display panel, and is configured to vibrate the display panel to output the second sound.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653